Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented.
Drawings as filed 03/27/2020 are accepted.
IDS are considered.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claim 1 through 4, i.e. “image transformation unit”, “image change detection unit”, “change detection parameter learning unit”, “image transformation parameter learning unit”, and “input unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are found allowable in view of searches conducted and considerations of the claims and records submitted.
References considered pertinent to the invention include:
Cho et al. (US 2014/0071228) - Disclosed are a color correction apparatus for panorama video stitching and a method of selecting a reference image using the same. A method of selecting a reference image for color correction when stitching panorama video based on input images includes selecting an optimum reference image candidate from the input images based on standard deviations for overlapping regions between the input images, performing color correction on the input images based on the optimum reference image candidate, and validating the optimum reference image candidate based on the color-corrected input images.
Saisho (US 2013/0301070) - There is provided a checking apparatus being capable of readily performing re-printing while reducing an amount of storage for storing print image data to be used for checking processing. A control method for controlling the checking apparatus includes reading an image printed on a sheet by a printing apparatus, storing image data to be compared with the image read by the reading unit in a storage unit, determining whether the image printed 
Adachi (US 2003/0007691) - It is controlled by a non-transformation coefficient calculated by a non-transformation calculation section, whether feedback is performed or not. When the feedback is ended, a collation value calculation section calculates a collation value (coincidence coefficient.times.non-transform- ation coefficient). A display process section compares the collation value with a predetermined threshold value. When the collation value is a threshold value or more, a signature is decided as a true signature, and the transformation-corrected image and the reference image are displayed such that these images overlap.
While the references do disclose relevant idea of determining discrepancy between an input image vs. a reference image, however the specific methodology are different. Namely the references do not disclose:
An anomaly detection apparatus for detecting an anomaly in an inspection object, using an inspection image in which the inspection object appears and a reference image showing a normal state of the inspection object, the apparatus comprising:

an image transformation unit configured to calculate an image transformation parameter, based on the inspection image, the reference image and a parameter for image transformation parameter calculation, and perform image transformation on the inspection image, using the calculated image transformation parameter, such that the inspection object in the inspection image overlaps with the inspection object in the reference image;

an image change detection unit configured to collate the reference image and the inspection image that has undergone image transformation, using a change detection parameter, and calculate an anomaly certainty factor indicating whether there is a change in a specific region of the inspection image;

a change detection parameter learning unit configured to learn the change detection parameter, based on a difference between a training image indicating a correct answer value of the change in the specific region and the anomaly certainty factor calculated by the image change detection unit; and

an image transformation parameter learning unit configured to learn the parameter for image transformation parameter calculation, based on a correction amount derived from the difference between the training image and the anomaly certainty factor calculated by the image change detection unit and to be applied to the inspection image that has undergone image transformation.
(Emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.